[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________                  FILED
                                                     U.S. COURT OF APPEALS
                           No. 10-15416                ELEVENTH CIRCUIT
                                                        NOVEMBER 9, 2011
                       Non-Argument Calendar
                     ________________________               JOHN LEY
                                                             CLERK

                 D.C. Docket No. 0:06-cv-61082-WPD



RAFAEL A. LLOVERA LINARES,

                                                   Plaintiff-Appellant,

                                versus

BROWARD COUNTY SHERIFF'S OFFICE, et al.,

                                                   Defendants,


OFFICER FELIX VASCONEZ,

                                                   Defendant-Appellee.

                    ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                         (November 9, 2011)
Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Rafael Linares appeals pro se the denial of his motion for relief from a civil

judgment. Fed. R. Civ. P. 60(b)(6). Linares challenges a judgment entered in July

2008 in favor of the Broward County Sheriff’s Office and Felix Vasconez, which

this Court affirmed in September 2009. We affirm.

      The district court did not abuse its discretion by denying Linares’s motion.

Linares argues that the district court erred when it failed to serve a witness before

trial and by denying Linares’s motion for a continuance to serve subpoenas, but

this “‘appeal does not bring up the underlying judgment for review.’” Cavaliere v.

Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993) (quoting Glass v. Seaboard

Coast Line R.R. Co., 714 F.2d 1107, 1109 (11th Cir. 1983)). Linares also argues

about the insufficiency of the evidence, but this Court refused on appeal to review

the issue “in the absence of a trial transcript,” Linares v. Broward Cnty. Sheriff’s

Office, No. 08-14674, slip op. at 11 (11th Cir. Sept. 8, 2009), and Linares cannot

“‘use . . . [his] Rule 60(b) motion as a substitute for a proper and timely appeal,’”

Cavaliere, 996 F.2d at 1115 (quoting Burnside v. E. Airlines, Inc., 519 F.2d 1127,

1128 (5th Cir. 1975)).

      We AFFIRM the denial of Linares’s motion for relief.

                                          2